Howard, J.,
orally.—The objection as to Mudgett’s testimony cannot prevail, because he testified finally as to his knowledge of the quantity of timber, irrespective of the scale bill.
The instruction, that the letter from the defendant should be first read was correct.
The defendant requested instruction, that the plaintiff could not recover except upon some contract by the defendant to refund the money. The ruling was that as the defendant had received the $200, that was a sufficient consideration, if the defendant had promised to repay. We consider the letter to contain such a promise. Exceptions overruled.